659 S.E.2d 736 (2008)
Wilson MYERS, Administrator of The Estate of Timothy James Tickle, and Cynthia Myers
v.
Billy BRYANT, Sheriff of Lee County, North Carolina, and Lee County, North Carolina.
No. 607P07.
Supreme Court of North Carolina.
March 6, 2008.
James R. Morgan, Bradley O. Wood, Winston-Salem, for Bryant.
Stanley W. West, Southern Pines, for Myers, et al.

ORDER
Upon consideration of the petition filed on the 20th day of December 2007 by Defendant (Billy Bryant) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."